Citation Nr: 9935328	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-03 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.



FINDINGS OF FACT

1. The record contains all relevant evidence necessary for an 
equitable disposition 
of the veteran's appeal.

2. The veteran has Level I hearing acuity in the right ear 
and Level I hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his 
bilateral hearing loss should be increased to more accurately 
reflect his current level of hearing loss.  He asserts that 
his bilateral hearing loss is so severe that it warrants the 
use of hearing aides.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (1999).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.87, Diagnostic Code 6100.

Service connection for bilateral hearing loss was established 
by rating decision of June 1999.  A noncompensable evaluation 
was assigned and the veteran asserts that he suffers from a 
more severe disability than reflected by that noncompensable 
evaluation.


On an authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
50
55
LEFT
10
5
45
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

On another authorized audiological evaluation in June 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
45
55
LEFT
0
10
45
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

The veteran also submitted results from private audiological 
testing conducted in May 1997. However, this evaluation does 
not contain all of the clinical findings necessary to 
evaluate the veteran's disability under the Schedule for 
Rating Disabilities.  For example, it is not clear what the 
veteran's word recognition score would be or if appropriate 
testing was used.  Consequently, this evidence is 
insufficient to evaluate the veteran's disability.  At any 
rate, the claims file contains two very recent VA 
examinations and these results allow adjudication of the 
claim.
 
Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to both of the veteran's examination results yields a 
numerical designation of I for the right ear (between 0 and 
41 puretone threshold average, with between 92 and 100 
percent speech discrimination).  The results also yielded a 
numerical designation of I for the left ear (between 0 and 41 
puretone threshold average, with between 92 and 100 percent 
speech discrimination).  Entering the category designations 
for each ear into Table VII results in a noncompensable 
disability evaluation under Diagnostic Code 6100.  
Accordingly, the Board can only conclude that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100; hence, an increased 
evaluation is not warranted.

The Board acknowledges the veteran's allegation that a 
compensable evaluation is warranted due to an increased 
difficulty hearing conversational voices, and the need to 
utilize hearing aids.  Evaluations derived from the rating 
schedule, however, are intended to properly allow for 
improvement through hearing aids.  See 38 C.F.R. § 4.85.  In 
other words, the necessity of having to wear hearing aids 
does not influence the assigned evaluation.

The Board also considered the applicability of the benefit-
of-the-doubt doctrine, but as there was no approximate 
balance of positive and negative evidence on record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

